Citation Nr: 1733827	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-43 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right distal tibia fracture, status-post closed reduction.

2.  Entitlement to an evaluation in excess of 20 percent for left distal tibia fracture, status-post open reduction.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to November 30, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was provided with a hearing on May 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file and reviewed accordingly.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  A Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disabilities on appeal-in this case, the Veteran's service-connected tibia fracture disabilities.  As of this writing, the Veteran had been granted TDIU effective November 30, 2016, in a February 2017 rating decision.  However, the Veteran has maintained that he was unemployable prior to this date due exclusively to his tibia fracture disabilities.  As such, the Board finds that entitlement to a TDIU prior to November 30, 2016, is currently before it as part of the Veteran's appealed increased rating claims in accordance with Rice.  Accordingly, this issue has been added as a caption on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his May 2017 hearing, the Veteran testified that he had been experiencing worsened symptoms due to his bilateral tibia fracture disabilities.  He further indicated that he would be willing to appear for a new VA examination.

Although the Veteran's last April 2015 VA examination was adequate at its respective time, its contrast with the potential showings of a worsening condition must be reconciled.  The evidence shows a potential for worsening symptoms since the May 2017 VA examination based upon the Veteran's lay testimony at his May 2017 Board hearing.  Additionally, it has been over two years since the last examination.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's bilateral tibia fracture disabilities.

Furthermore, it is noted that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

The range of motion testing accomplished in the examination undertaken at the April 2015 VA examination does not appear to include those required pursuant to the holding in Correia, or an explanation as to why they could not be done. 

Accordingly, the Veteran must be afforded a new in-person VA examination to correct all of the deficiencies noted above.

Last, as to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  
Accordingly, the case is REMANDED for the following action:


1. The Veteran should be afforded a new VA examination to determine the current severity of his bilateral tibia fracture disabilities.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.

The Veteran's lay statements should be given adequate consideration in regard to his contentions of worsening symptoms.

Regardless of whether the particular form being used in preparation of the examination report contains specific sections for recording the results of the following tests, to ensure compliance with the Court's holding in Correia, these tests should be accomplished: Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left tibia.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

To the extent possible, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain in the bilateral tibias and/or any of the other symptoms during flare-ups and/or with repeated use.  To the extent possible, that should be expressed in terms of additional motion loss.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. After completing the above action, and any other necessary development, the claims must be readjudicated-including the TDIU claim.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




